 



EXHIBIT 10.1

 

AMENDED AND RESTATED EXCHANGE AGREEMENT

     THIS EXCHANGE AGREEMENT, dated as of December 13, 2001 is by and among
Bio-Aqua Systems, Inc., a Florida corporation (the “Company”); Max Rutman and
Flagship Import Export LLC, a Nevada limited liability company (the
“Shareholders”); and New Dragon Asia Food Limited, a company organized under the
laws of the British Virgin Islands (“New Dragon”).

W I T N E S S E T H:

     WHEREAS, New Dragon owns 100% of the shares of the equity interests of four
companies organized under the laws of the British Virgin Islands (each a
“Subsidiary” and, collectively the “Subsidiaries”) each of which in turn hold an
interest in a separate sino-foreign joint venture as described on Schedule I
attached hereto, which equity interests constitute all of the issued and
outstanding equity interests of the Subsidiaries ( the “Equity Interests”);

     WHEREAS, concurrently with the execution of this Agreement the Company
desires to acquire from New Dragon, and New Dragon desires to sell to the
Company, all of the Equity Interests in exchange (the “Exchange”) for the
issuance by the Company of an aggregate of 37,963,263 shares (the “Company
Shares”) of the Company’s Class A common stock, par value $.0001 per share (the
“Company Common Stock”), on the terms and conditions set forth below;

     WHEREAS, the Shareholders will benefit from the transactions contemplated
herein,

     NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

ARTICLE I

EXCHANGE

     1.1 Exchange. Subject to the terms and conditions of this Agreement, on the
Closing Date (as hereinafter defined):

          (a) The Company shall issue and deliver an aggregate of 37,963,263
Company Shares to New Dragon and its designee(s), which Shares shall constitute
93% of the voting power of the Company’s issued and outstanding capital stock on
a fully diluted basis after giving effect to the Exchange.

          (b) As the consideration, New Dragon shall transfer to the Company the
Equity Interests in the Subsidiaries along with appropriate transfer documents
in favor of the Company.

     1.2 Time and Place of Closing. The closing of the transactions contemplated
hereby (the “Closing”) shall take place at the offices of Loeb and Loeb LLP,
10100 Santa Monica Boulevard, Suite 2200, Los Angeles, California 90067 on
November 6, 2001 (the “Closing Date”) or at such other place as the Company and
New Dragon may agree.

 



--------------------------------------------------------------------------------



 



ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDERS

     The Company and the Shareholders jointly and severally represent and
warrant to New Dragon that now and/or as of the Closing:

     2.1 Due Organization and Qualification; Subsidiaries; Due Authorization.

          (a) The Company and each subsidiary of the Company is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of formation, with full corporate power and authority to own, lease
and operate its respective business and properties and to carry on its
respective business in the places and in the manner as presently conducted or
proposed to be conducted. The Company and each subsidiary of the Company is in
good standing as a foreign corporation in each jurisdiction in which the
properties owned, leased or operated, or the business conducted, by it requires
such qualification except for any such failure, which when taken together with
all other failures, is not likely to have a material adverse effect on the
business of the Company taken as a whole.

          (b) Except as set forth in Schedule 2.1(b) attached hereto, the
Company does not own, directly or indirectly, any capital stock, equity or
interest in any corporation, firm, partnership, joint venture or other entity.

          (c) The Company has all requisite corporate power and authority to
execute and deliver this Agreement, and to consummate the transactions
contemplated hereby and thereby. The Company has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms, except as may be affected by bankruptcy,
insolvency, moratoria or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the qualification that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

     2.2 No Conflicts or Defaults. The execution and delivery of this Agreement
by the Company and the consummation of the transactions contemplated hereby do
not and shall not (a) contravene the Articles of Incorporation or Bylaws of the
Company or (b) with or without the giving of notice or the passage of time
(i) violate, conflict with, or result in a breach of, or a default or loss of
rights under, any material covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which the Company is a party or by which the
Company is bound, or any judgment, order or decree, or any law, rule or
regulation to which the Company is subject, (ii) result in the creation of, or
give any party the right to create, any lien, charge, encumbrance or any other
right or adverse interest (“Liens”) upon any of the assets of the Company,
(iii) terminate or give any party the right to terminate, amend, abandon or
refuse to perform, any material agreement, arrangement or commitment to which
the Company is a party or by which the Company’s assets are bound, or
(iv) accelerate or modify, or give any party the right to accelerate or modify,
the time within which, or the terms under which, the Company is to

2



--------------------------------------------------------------------------------



 



perform any duties or obligations or receive any rights or benefits under any
material agreement, arrangement or commitment to which it is a party.

     2.3 Capitalization. Except as set forth on Schedule 2.3, the authorized
capital stock of the Company immediately prior to giving effect to the
transactions contemplated hereby consists of 20,000,000 shares of Class A Common
Stock par value $.0001 per share, of which 1,048,794 shares are issued and
outstanding; 1,700,000 shares of Class B Common Stock par value $.0001 per
share, of which 1,700,000 shares are issued and outstanding; and 5,000,000
shares of Preferred Stock, none of which are outstanding. All of the outstanding
shares of capital stock are, and the Company Shares when issued in accordance
with the terms hereof will be, duly authorized, validly issued, fully paid and
non-assessable, and have not been or, with respect to the Company Shares, will
not be, issued in violation of any preemptive right of stockholders. The Company
Shares are not subject to any preemptive or subscription right, any voting trust
agreement or other contract, agreement, arrangement, option, warrant, call,
commitment or other right of any character obligating or entitling the Company
to issue, sell, redeem or repurchase any of its securities. There are
outstanding options to purchase an aggregate of 300,000 shares of Class A Common
Stock. The options are exercisable at prices ranging from $1.50 per share to
$1.65 per share. In addition, there are 850,000 Common Stock Purchase Warrants
outstanding. The Company has not granted registration rights to any person.

     2.4 Financial Statements. Schedule 2.4 contains copies of the consolidated
balance sheet of the Company at December 31, 2000 and the related statements of
operations, stockholders’ equity and cash flows for the fiscal year then ended,
including the notes thereto, as audited by Spear, Safer, Harmon & Co., certified
public accountants and the unaudited balance sheet of the Company at March 31,
2001, and the related consolidated statements of operations, stockholders’
equity and cash flows for the three month period then ended prepared by the
Company’s management (collectively, the “Company Financial Statements”). The
Company Financial Statements have been prepared in accordance with U.S.
generally accepted accounting principles applied on a basis consistent
throughout all periods presented, subject to, in the case of the interim
statements, audit adjustments, which are not expected to be material. Such
statements present fairly the financial position of the Company as of the dates
and for the periods indicated. The books of account and other financial records
of the Company have been maintained in accordance with good business practices.

     2.5 Further Financial Matters. The Company does not have any liabilities or
obligations, whether secured or unsecured, accrued, determined, absolute or
contingent, asserted or unasserted or otherwise, which are required to be
reflected or reserved in a balance sheet or the notes thereto under generally
accepted accounting principles, but which are not reflected in the Company
Financial Statements.

     2.6 Taxes. The Company and each subsidiary of the Company has filed all
United States federal, state, county, local and foreign national, provincial and
local returns and reports which were required to be filed on or prior to the
date hereof in respect of all income, withholding, franchise, payroll, excise,
property, sales, use, value added or other taxes or levies, imposts, duties,
license and registration fees, charges, assessments or withholdings of any
nature whatsoever (together, “Taxes”), and has paid all Taxes (and any related
penalties, fines and interest) which have become due pursuant to such returns or
reports or pursuant to any

3



--------------------------------------------------------------------------------



 



assessment which has become payable, or, to the extent its liability for any
Taxes (and any related penalties, fines and interest) has not been fully
discharged, the same have been properly reflected as a liability on the books
and records of the Company or such subsidiary and adequate reserves therefore
have been established. All such returns and reports filed on or prior to the
date hereof have been properly prepared and are true, correct (and to the extent
such returns reflect judgments made by the Company, as the case may be, such
judgments were reasonable under the circumstances) and complete in all material
respects. No tax return or tax return liability of the Company or such
subsidiary has been audited or, presently under audit. The Company has not given
or been requested to give waivers of any statute of limitations relating to the
payment of any Taxes (or any related penalties, fines and interest). There are
no claims pending or, to the knowledge of the Company, threatened, against the
Company or such subsidiary for past due Taxes. All payments for withholding
taxes, unemployment insurance and other amounts required to be paid for periods
prior to the date hereof to any governmental authority in respect of employment
obligations of the Company or such subsidiary, including, without limitation,
amounts payable pursuant to the Federal Insurance Contributions Act, have been
paid or shall be paid prior to the Closing and have been duly provided for on
the books and records of the Company and in the Company Financial Statements.

     2.7 Indebtedness; Contracts; No Defaults.

          (a) Schedule 2.7 sets forth a true, complete and correct list of all
material instruments, agreements, indentures, mortgages, guarantees, notes,
commitments, accommodations, letters of credit or other arrangements or
understandings, whether written or oral, to which the Company or any subsidiary
of the Company is a party (collectively, the “Company Agreements”).

          (b) Except as disclosed in Schedule 2.7, neither the Company or any
subsidiary of the Company nor, to the Company’s knowledge, any other person or
entity is in breach in any material respect of, or in default in any material
respect under, any material contract, agreement, arrangement, commitment or plan
to which the Company or any subsidiary of the Company is a party, and no event
or action has occurred, is pending or is threatened, which, after the giving of
notice, passage of time or otherwise, would constitute or result in such a
material breach or material default by the Company or any subsidiary of the
Company or, to the knowledge of the Company, any other person or entity. Neither
the Company nor any subsidiary of the Company has received any notice of default
under any contract, agreement, arrangement, commitment or plan to which it is a
party, which default has not been cured to the satisfaction of, or duly waived
by, the party claiming such default on or before the date hereof.

     2.8 Personal Property. The Company has good and marketable title to all of
its tangible personal property and assets, including, without limitation, all of
the assets reflected in the Company Financial Statements that have not been
disposed of in the ordinary course of business and such property is free and
clear of all Liens or mortgages.

     2.9 Real Property. Schedule 2.9 sets forth a true and complete list of all
real property owned by, or leased or subleased by or to, the Company or any
subsidiary of the Company.

4



--------------------------------------------------------------------------------



 



     2.10 Compliance with Law. Neither the Company nor any subsidiary of the
Company is conducting its business or affairs in violation of any applicable
foreign, federal, state or local law, ordinance, rule, regulation, court or
administrative order, decree or process, or any requirement of insurance
carriers. The Company has not received any notice of violation or claimed
violation of any such law, ordinance, rule, regulation, order, decree, process
or requirement.

     2.11 No Adverse Changes. There have not been (a) any material adverse
change in the business, prospects, the financial or other condition, or the
respective assets or liabilities of the Company or any subsidiary of the Company
as reflected in the Company Financial Statements, (b) any material loss
sustained by the Company or any subsidiary of the Company, including, but not
limited to any loss on account of theft, fire, flood, explosion, accident or
other calamity, whether or not insured, which has materially and adversely
interfered, or may materially and adversely interfere, with the operation of the
Company’s or such subsidiary’s business, or (c) any event, condition or state of
facts, including, without limitation, the enactment, adoption or promulgation of
any law, rule or regulation, the occurrence of which materially and adversely
does or would affect the results of operations or the business or financial
condition of the Company or any subsidiary of the Company. Notwithstanding the
foregoing, the Company’s business operations are currently inactive.

     2.12 Litigation. Except as set forth on Schedule 2.12, there is no claim,
dispute, action, suit, proceeding or investigation pending or, to the knowledge
of the Company, threatened, against or affecting the business of the Company or
any subsidiary of the Company, or challenging the validity or propriety of the
transactions contemplated by this Agreement, at law or in equity or admiralty or
before any federal, state, local, foreign or other governmental authority,
board, agency, commission or instrumentality, nor to the knowledge of the
Company, has any such claim, dispute, action, suit, proceeding or investigation
been pending or threatened, during the 12-month period preceding the date
hereof; (b) there is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or materially affecting the business of the Company or any subsidiary of
the Company; and (c) the Company has not received any written or verbal inquiry
from any federal, state, local, foreign or other governmental authority, board,
agency, commission or instrumentality concerning the possible violation of any
law, rule or regulation or any matter disclosed in respect of its business.

     2.13 Insurance. Except as set forth on Schedule 2.13 attached hereto, the
Company does not currently maintain any form of insurance.

     2.14 Articles of Incorporation and By-laws; Minute Books. The copies of the
Articles of Incorporation and Bylaws (or similar governing documents) of the
Company and all amendments to each are true, correct and complete. The minute
books of the Company and each subsidiary of the Company contain true and
complete records of all meetings and consents in lieu of meetings of their
respective Board of Directors (and any committees thereof), or similar governing
bodies, since the time of their respective organization.

     2.15 Employee Benefit Plans. The Company does not maintain, nor has the
Company maintained in the past, any employee benefit plans (“as defined in
Section 3(3) of the Employee

5



--------------------------------------------------------------------------------



 



Retirement Income Security Act of 1974, as amended (“ERISA”)), or any plans,
programs, policies, practices, arrangements or contracts (whether group or
individual) providing for payments, benefits or reimbursements to employees of
the Company, former employees, their beneficiaries and dependents under which
such employees, former employees, their beneficiaries and dependents are covered
through an employment relationship with the Company, any entity required to be
aggregated in a controlled group or affiliated service group with the Company
for purposes of ERISA or the Internal Revenue Code of 1986 (the “Code”)
(including, without limitation, under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA, at any relevant time (“Benefit Plans”).

     2.16 Patents; Trademarks and Intellectual Property Rights. The Company does
not own or possesses any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, Internet web site(s) or
proprietary rights of any nature.

     2.17 Affiliate Transactions. Except as disclosed in Schedule 2.17, neither
the Company nor any officer, director or employee of the Company (or any of the
relatives or Affiliates of any of the aforementioned Persons) is a party to any
agreement, contract, commitment or transaction with the Company or affecting the
business of the Company, or has any interest in any property, whether real,
personal or mixed, or tangible or intangible, used in or necessary to the
Company which will subject the Sellers to any liability or obligation from and
after the Closing Date.

     2.18 Trading. The Company’s Common Stock is currently listed for trading on
the American Stock Exchange (“AMEX”), and the Company has received notice that
its Common Stock is subject to being delisted therefrom. The Company is
deficient in several listing requirements.

     2.19 Compliance. The Company and the Shareholders have complied in all
material respects with all applicable foreign, federal and state laws, rules and
regulations, including, without limitation, the requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the Securities Act of
1933, as amended, (the “Securities Act”) and is current in its filings.

     2.20 Filings. None of the filings made by the Company under the Securities
Act or the Exchange act make any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF NEW DRAGON

     New Dragon represents and warrants to the Company that now and/or as of the
Closing:

     3.1 Due Organization and Qualification; Subsidiaries; Due Authorization.

          (a) Each Subsidiary is an entity duly organized, validly existing and
in good standing under the laws of the British Virgin Islands, with full power
and authority to own, lease

6



--------------------------------------------------------------------------------



 



and operate its business and properties and to carry on its business in the
places and in the manner as presently conducted or proposed to be conducted.

          (b) The Subsidiaries do not own, directly or indirectly, any capital
stock, equity or interest in any corporation, firm, partnership, joint venture
or other entity, except as set forth on Schedule 3.1. Except as set forth on
Schedule 3.1, each entity listed on Schedule 3.1 is wholly owned by the
applicable Subsidiary. All the outstanding shares of capital stock of each
Subsidiary listed on Schedule 3.1 are owned free and clear of all liens. There
is no contract, agreement, arrangement, option, warrant, call, commitment or
other right of any character obligating or entitling any such Subsidiary to
issue, sell, redeem or repurchase any of its securities, and there is no
outstanding security of any kind convertible into or exchangeable for securities
of any such entity.

          (c) New Dragon has requisite power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. New Dragon has taken all action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of New
Dragon, enforceable against New Dragon in accordance with its terms, except as
may be affected by bankruptcy, insolvency, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

     3.2 No Conflicts or Defaults. The execution and delivery of this Agreement
by New Dragon and the consummation of the transactions contemplated hereby do
not and shall not (a) contravene the organizational documents of New Dragon or
any Subsidiary, or (b) with or without the giving of notice or the passage of
time, (i) violate, conflict with, or result in a breach of, or a default or loss
of rights under, any material covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which New Dragon or such Subsidiary is a party
or by which New Dragon or such Subsidiary or any of their respective assets are
bound, or any judgment, order or decree, or any law, rule or regulation to which
New Dragon, such Subsidiary or any of their respective assets are subject,
(ii) result in the creation of, or give any party the right to create, any Lien
upon any of the assets of any Subsidiary, or (iii) terminate or give any party
the right to terminate, amend, abandon or refuse to perform, any material
agreement, arrangement or commitment to which any Subsidiary is a party or by
which any Subsidiary or any of its assets are bound, or (iv) accelerate or
modify, or give any party the right to accelerate or modify, the time within
which, or the terms under which any Subsidiary is to perform any duties or
obligations or receive any rights or benefits under any material agreement,
arrangement or commitment to which it is a party.

     3.3 Capitalization. Set forth on Schedule 3.3 is a list of all Equity
Interests in the Subsidiaries, setting forth the names, addresses and number of
shares owned. All of the Equity Interests in such Subsidiaries are, and when
transferred in accordance with the terms hereof, will be, duly authorized,
validly issued, fully paid and nonassessable, and have not been or will not be
transferred in violation of any rights of third parties. The shares are not
subject to any preemptive or subscription right, any voting trust agreement or
other contract, agreement, arrangement, option, warrant, call, commitment or
other right of any character obligating or

7



--------------------------------------------------------------------------------



 



entitling any Subsidiary to issue, sell, redeem or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for shares.

     3.4 Financial Statements. Schedule 3.4 contains copies of the draft audited
combined balance sheet of New Dragon relating solely to the Subsidiaries as at
December 25, 2000, and the related combined Statement of Operations,
Stockholders’ Equity and Cash Flows for the period then ended, including the
notes thereto, (the “New Dragon Financial Statements”). The New Dragon Financial
Statements, together with the notes thereto, have been prepared in accordance
with generally accepted accounting principles all subject to audit adjustments,
which are not expected to be material. The New Dragon Financial Statements
present fairly the consolidated financial position of the Subsidiaries as of the
date and for the period indicated. The books of account and other financial
records of New Dragon as they pertain to the Subsidiaries have been maintained
in accordance with good business practices. On or prior to the Closing, New
Dragon will deliver to the Company audited New Dragon Financial Statements which
will substantially conform to the draft financial statements.

     3.5 Further Financial Matters. Except as set forth on Schedule 3.5, the
Subsidiaries have no material liabilities or obligations, whether secured or
unsecured, accrued, determined, absolute or contingent, asserted or unasserted
or otherwise, which are required to be reflected or reserved in a balance sheet
or the notes thereto under generally accepted accounting principles, but which
are not reflected in the New Dragon Financial Statements.

     3.6 Taxes. Except as indicated on Schedule 3.6, the Subsidiaries have
complied with all relevant legal requirements relating to registration or
notification for taxation purposes. All tax returns and reports filed on or
prior to the date hereof have been properly prepared and are true, correct (and
to the extent such returns reflect judgments made by the Subsidiaries, such
judgments were reasonable under the circumstances) and complete in all material
respects. Except as indicated on Schedule 3.6, no extension for the filing of
any such return or report is currently in effect. Except as indicated on
Schedule 3.6, no tax return or tax return liability of the Subsidiaries has been
audited or, presently under audit. All taxes which have been asserted to be
payable as a result of any audits have been paid or have been provided for in
the New Dragon Financial Statements. Except as indicated on Schedule 3.6, the
Subsidiaries have not given or been requested to give waivers of any statute of
limitations relating to the payment of any Taxes (or any related penalties,
fines and interest). Except as indicated on Schedule 3.6, all payments for
withholding taxes, unemployment insurance and other amounts required to be paid
for periods prior to the date hereof to any governmental authority in respect of
employment obligations of the Subsidiaries have been paid or shall be paid prior
to the Closing and have been duly provided for on the books and records of the
Subsidiaries and in the New Dragon Financial Statements.

     3.7 Indebtedness; Contracts; No Defaults.

          (a) Schedule 3.7 sets forth a true, complete and correct list of all
material instruments, agreements, indentures, mortgages, guarantees, notes,
commitments, accommodations, letters of credit or other arrangements or
understandings, whether written or oral, to which the Subsidiaries are a party
(collectively, the “New Dragon Operating Agreements”). An agreement shall not be
considered material for the purposes of this

8



--------------------------------------------------------------------------------



 



Section 3.7(a) if it provides for expenditures or receipts of less than US
$100,000 and has been entered into by any Subsidiary in the ordinary course of
business. The New Dragon Operating Agreements constitute all of the contracts,
agreements, understandings and arrangements required for the operation of the
business of the Subsidiaries or which have a material effect thereon. Copies of
all such material written New Dragon Operating Agreements have previously been
delivered or otherwise made available to the Company and such copies are true,
complete and correct as of the date hereof.

          (b) Except as disclosed on Schedule 3.7, each Subsidiary, or to New
Dragon’s knowledge, any other person or entity, is not in breach in any material
respect of, or in default in any material respect under, any material contract,
agreement, arrangement, commitment or plan to which any Subsidiary is a party,
and no event or action has occurred, is pending or is threatened, which, after
the giving of notice, passage of time or otherwise, would constitute or result
in such a material breach or material default by such Subsidiary to the
knowledge of any other person or entity. No Subsidiary has received any notice
of default under any contract, agreement, arrangement, commitment or plan to
which it is a party, which default has not been cured to the satisfaction of, or
duly waived by, the party claiming such default on or before the date hereof.

     3.8 Personal Property. Except as set forth on Schedule 3.8, the
Subsidiaries have good and marketable title to all of its tangible personal
property and assets, including, without limitation, all of the assets reflected
in the New Dragon Financial Statements that have not been disposed of in the
ordinary course of business since December 25, 2000, free and clear of all Liens
or mortgages, except for any Lien for current taxes not yet due and payable and
such restrictions, if any, on the disposition of securities as may be imposed by
federal or applicable state securities laws.

     3.9 Real Property.

          (a) Schedule 3.9 sets forth a true and complete list of all real
property owned by, or leased or subleased by or to, the Subsidiaries.

          (b) Except as set forth on Schedule 3.9, each lease to which the
Subsidiary is a party is valid, binding and in full force and effect with
respect to such Subsidiary and, to the knowledge of New Dragon, all other
parties thereto; no notice of default or termination under any such lease is
outstanding.

     3.10 Compliance with Law. Except as set forth on Schedule 3.10, each
Subsidiary is conducting its respective business or affairs in material
compliance with applicable law, ordinance, rule, regulation, court or
administrative order, decree or process, or any requirement of insurance
carriers. No Subsidiary has received any notice of violation or claimed
violation of any such law, ordinance, rule, regulation, order, decree, process
or requirement.

     3.11 Permits and Licenses. Except as set forth on Schedule 3.11, each
Subsidiary has all certificates of occupancy, rights, permits, certificates,
licenses, franchises, approvals and other authorizations as are reasonably
necessary to conduct its respective business and to own, lease, use, operate and
occupy its assets, at the places and in the manner now conducted and

9



--------------------------------------------------------------------------------



 



operated, except those the absence of which would not materially adversely
affect its respective business. Except as set forth on Schedule 3.11, as of the
date hereof, the Subsidiaries have not received any written or oral notice or
claim pertaining to the failure to obtain any material permit, certificate,
license, approval or other authorization required by any agency or other
regulatory body, the failure of which to obtain would materially and adversely
affect its business.

     3.12 No Adverse Changes. Except as set forth on Schedule 3.12, since
December 25, 2000, there has not been (a) any material adverse change in the
business, prospects, the financial or other condition, or the respective assets
or liabilities of the Subsidiaries as reflected in the New Dragon Financial
Statements, (b) any material loss sustained by any Subsidiary, including, but
not limited to any loss on account of theft, fire, flood, explosion, accident or
other calamity, whether or not insured, which has materially and adversely
interfered, or may materially and adversely interfere, with the operation of the
Subsidiaries’ business, or (c) to the best knowledge of New Dragon, any event,
condition or state of facts, including, without limitation, the enactment,
adoption or promulgation of any law, rule or regulation, the occurrence of which
materially and adversely does or would affect the results of operations or the
business or financial condition of the Subsidiaries.

     3.13 Litigation. (a) Except as set forth on Schedule 3.13, there is no
claim, dispute, action, suit, proceeding or investigation pending or, to the
knowledge of New Dragon threatened, against or affecting the business of any
Subsidiary, or challenging the validity or propriety of the transactions
contemplated by this Agreement, at law or in equity or admiralty or before any
authority, board, agency, commission or instrumentality, nor to the knowledge of
New Dragon, has any such claim, dispute, action, suit, proceeding or
investigation been pending or threatened, during the 12-month period preceding
the date hereof; (b) there is no outstanding judgment, order, writ, ruling,
injunction, stipulation or decree of any court, arbitrator or federal, state,
local, foreign or other governmental authority, board, agency, commission or
instrumentality, against or materially affecting the business of any Subsidiary;
and (c) no Subsidiary has received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.

     3.14 Insurance. The Subsidiaries maintain insurance against all risks
customarily insured against by companies in its industry. All such policies are
in full force and effect, and no Subsidiary has received any notice from any
insurance company suspending, revoking, modifying or canceling (or threatening
such action) any insurance policy issued to such Subsidiary.

     3.15 Articles of Association; Minute Books. The copies of the Articles of
Association of the Subsidiaries, and all amendments to each are true, correct
and complete. The minute books of the Subsidiaries contain true and complete
records of all meetings and consents in lieu of meetings of their Board of
Directors (and any committees thereof), or similar governing bodies, since the
time of their respective organization. The stock records of the Subsidiaries are
true, correct and complete.

     3.16 Employee Benefit Plans. Except as set forth on Schedule 3.17, the
Subsidiaries do not have in existence any share incentive, share option scheme
or profit sharing bonus or

10



--------------------------------------------------------------------------------



 



other such incentive scheme for any of its directors or employees. Except as set
forth in Item 3.17 or required under the applicable laws, there are no
arrangements, schemes, customs or practices (whether legally enforceable or not)
in operation for the payment of or contributions towards any provident fund,
pensions, allowances, lump sums or other like benefits on retirement or on death
or during periods of sickness or disablement for the benefit of any director or
former director or employee or former employee or for the benefit of the
dependents of any such persons nor has any proposal been announced to establish
any such agreement or agreements.

     3.17 Patents; Trademarks and Intellectual Property Rights. Each Subsidiary
owns or possesses sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information, internet
web site(s) proprietary rights and processes necessary for its business as now
conducted without any conflict with or infringement of the rights of others.
Except as set forth on Schedule 3.18, there are no outstanding options, licenses
or agreements of any kind relating to the foregoing, and no Subsidiary is bound
by, or a party to, any options, licenses or agreements of any kind with respect
to the patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information, proprietary rights and processes of any other
person or entity.

     3.18 Brokers. Except as set forth on Schedule 3.18, all negotiations
relative to this Agreement and the transactions contemplated hereby have been
carried without the intervention of any Person in such a manner as to give rise
to any valid claim by any Person against any Seller for a finder’s fee,
brokerage commission or similar payment.

     3.19 Purchase for Investment.

          (a) New Dragon is acquiring the Company Shares for investment for New
Dragon’s own account and not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and New Dragon has no present
intention of selling, granting any participation in, or otherwise distributing
the same. New Dragon further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Company Shares.

          (b) New Dragon understands that the Company Shares are not registered
under the Securities Act on the ground that the sale and the issuance of
securities hereunder is exempt from registration under the Securities Act
pursuant to Section 4(2) thereof, and that the Company’s reliance on such
exemption is predicated on New Dragon’s representations set forth herein. New
Dragon is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act.

     3.20 Investment Experience. New Dragon acknowledges that New Dragon can
bear the economic risk of its investment, and has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the investment in the Company Shares.

     3.21 Information. New Dragon has carefully reviewed such information as New
Dragon deemed necessary to evaluate an investment in the Company Shares. To the
full

11



--------------------------------------------------------------------------------



 



satisfaction of New Dragon, it has been furnished all materials that it has
requested relating to the Company and the issuance of the Company Shares
hereunder, and New Dragon has been afforded the opportunity to ask questions of
representatives of the Company to obtain any information necessary to verify the
accuracy of any representations or information made or given to New Dragon.
Notwithstanding the foregoing, nothing herein shall derogate from or otherwise
modify the representations and warranties of the Company set forth in this
Agreement, on which each of New Dragon has relied in making an exchange of the
Equity Interests of the Company Shares.

     3.22 Restricted Securities. New Dragon understands that the Company Shares
may not be sold, transferred, or otherwise disposed of without registration
under the Act or an exemption there from, and that in the absence of an
effective registration statement covering the Company Shares or any available
exemption from registration under the Securities Act, the Company Shares must be
held indefinitely. New Dragon is aware that the Company Shares may not be sold
pursuant to Rule 144 promulgated under the Securities Act unless all of the
conditions of that Rule are met. Among the conditions for use of Rule 144 may be
the availability of current information to the public about the Company.

ARTICLE IV

INDEMNIFICATION

     4.1 Indemnity of the Company and the Shareholders. The Company and the
Shareholders agree to jointly and severally defend, indemnify and hold harmless
New Dragon from and against, and to reimburse New Dragon with respect to, all
liabilities, losses, costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, asserted against or incurred by
New Dragon by reason of, arising out of, or in connection with any material
breach of any representation or warranty contained in this Agreement made by the
Company or the Shareholders or in any document or certificate delivered by the
Company or the Shareholders pursuant to the provisions of this Agreement or in
connection with the transactions contemplated thereby.

     4.2 Indemnity of the Company. New Dragon agrees to defend, indemnify and
hold harmless the Company from and against, and to reimburse the Company with
respect to, all liabilities, losses, costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, asserted against or
incurred by the Company by reason of, arising out of, or in connection with any
material breach of any representation or warranty contained in this Agreement
and made by New Dragon or in any document or certificate delivered by New Dragon
pursuant to the provisions of this Agreement or in connection with the
transactions contemplated thereby.

     4.3 Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article 4. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in

12



--------------------------------------------------------------------------------



 



which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Party which consent shall not be
unreasonably withheld.

ARTICLE V

DELIVERIES

     5.1 Items to be delivered to New Dragon prior to or at Closing by the
Company.

          (a) articles of incorporation and amendments thereto, bylaws and
amendments thereto, certificate of good standing in the Company’s state of
incorporation;

          (b) all applicable schedules hereto;

          (c) all minutes and resolutions of board of director and shareholder
meetings in possession of the Company;

          (d) shareholder list;

          (e) all financial statements and tax returns in possession of the
Company;

          (f) resolution from the Company’s current directors appointing
designees of New Dragon to the Company’s Board of Directors;

          (g) letters of resignation from the Company’s current officers and
directors to be effective upon Closing and after the appointments described in
this section;

          (h) instructions for the issuance of certificates representing
38,060,763 Company Shares issued in the denominations as set forth opposite the
respective names as designated by New Dragon on or before the Closing, duly
authorized, validly issued, fully paid for and non-assessable;

          (i) copies of board, and if applicable, shareholder resolutions
approving this transaction and authorizing the issuances of the shares hereto;

          (j) any other document reasonably requested by New Dragon that it
deems necessary for the consummation of this transaction.

     5.2 Items to be delivered to the Company prior to or at Closing by New
Dragon.

13



--------------------------------------------------------------------------------



 



          (a) articles of association and amendments thereto and amendments
thereto with respect to each Subsidiary;

          (b) all applicable schedules hereto;

          (c) all minutes and resolutions of board of director and shareholder
meetings of each Subsidiary in possession of New Dragon;

          (d) shareholder list;

          (e) all financial statements and tax returns in possession of the
Subsidiaries;

          (f) resolution from New Dragon’s current directors appointing
designees of New Dragon to the Company’s Board of Directors;

          (g) copies of board, and if applicable, shareholder resolutions
approving this transaction and authorizing the issuances of the shares hereto;
and

          (h) any other document reasonably requested by the Company that it
deems necessary for the consummation of this transaction.

ARTICLE VI

CONDITIONS PRECEDENT

     6.1 Conditions Precedent to Closing. The obligations of the parties under
this Agreement shall be and are subject to fulfillment, prior to or at the
Closing, of each of the following conditions:

          (a) That each of the representations and warranties of the parties
contained herein shall be true and correct at the time of the Closing Date as if
such representations and warranties were made at such time.

          (b) That the parties shall have performed or complied with all
agreements, terms and conditions required by this Agreement to be performed or
complied with by them prior to or at the time of the Closing.

          (c) No material adverse change shall have occurred in the financial,
business or trading conditions of the Company and the Subsidiaries, taken as a
whole, as the case may be, from the date hereof up to and including the Closing
Date.

     6.2 Conditions to Obligations New Dragon. The obligations of New Dragon
shall be subject to fulfillment prior to or at the Closing of each of the
following conditions:

          (a) The Shareholders shall have paid all of the costs and expenses of
the Company associated with the transactions contemplated by this Agreement;

14



--------------------------------------------------------------------------------



 



          (b) As of the Closing, the Company shall have transferred all of its
assets and assigned all of its liabilities whatsoever, contingent or otherwise,
to the effect that immediately prior to the Exchange, the Company will have no
assets or liabilities. All such transfers and assignments shall be in form and
substance reasonably satisfactory to New Dragon and its counsel.

          (c) The Company shall have entered into a registration rights
agreement with all the Sellers in the form attached as Exhibit 6.2(c) (the
“Registration Rights Agreement”).

          (d) The Company shall have delivered evidence reasonably satisfactory
to New Dragon regarding the approval of the shareholders of the Company for this
Agreement, the transfer of the Company’s assets referred to in Section 6.2(b)
(the “Transferred Assets”) and the change of the Company’s name as may be
designated by New Dragon after the date hereof (the “Name Change”).

          (e) The Company and New Dragon shall have received notification from
AMEX that the Company’s Common Stock shall be continued to be listed for trading
on AMEX which condition has been waived by New Dragon.

          (f) The Company and the Shareholders shall have entered into a Pledge
Agreement respecting the Company’s and the Shareholders’ obligations pursuant to
Section 4.1 hereof, in form and substance reasonably satisfactory to New Dragon.

          (g) The Company shall have increased the authorized shares of Class A
Common Stock to 100,000,000 (the “Share Increase”).

          (h) All of the shareholders holding shares of Class B Common Stock
shall have converted such shares to shares of Class A Common Stock on a
one-for-one basis so that, immediately prior to the Closing, the Company shall
have no more than 2,852,000 (excluding certain shares and options described in
2.3) shares of Common Stock outstanding on a fully diluted basis.

ARTICLE VII

COVENANTS

     7.1 Shareholders Vote. As soon as practicable after the date hereof, the
Company shall (a) cause the preparation and filing with the Securities and
Exchange Commission a proxy statement with respect to this Agreement, the
transfer of the Transferred Assets, the Share Increase and the Name Change and
(b) call a special meeting of the Shareholders (the “Special Meeting”) to
approve such matters.

     7.2 AMEX Application. New Dragon shall provide such information as may be
reasonably requested by AMEX relating to the continued listing of the Company’s
Common Stock on AMEX.

15



--------------------------------------------------------------------------------



 



     7.3 Shareholders Vote. Each of the Shareholders agrees to vote all shares
beneficially owned by such Shareholder at the Special Meeting in favor of the
matters referred to in Section 7.1.

ARTICLE VIII

NO PUBLIC DISCLOSURE

     8.1 No Public Disclosure. Without the prior written consent of the others,
none of the Company or New Dragon will, and will each cause their respective
representatives not to, make any release to the press or other public disclosure
with respect to either the fact that discussions or negotiations have taken
place concerning the transactions contemplated by this Agreement, the existence
or contents of this Agreement or any prior correspondence relating to this
transactions contemplated by this Agreement, except for such public disclosure
as may be necessary, in the written opinion of outside counsel (reasonably
satisfactory to the other parties) for the party proposing to make the
disclosure not to be in violation of or default under any applicable law,
regulation or governmental order. If either party proposes to make any
disclosure based upon such an opinion, that party will deliver a copy of such
opinion to the other party, together with the text of the proposed disclosure,
as far in advance of its disclosure as is practicable, and will in good faith
consult with and consider the suggestions of the other party concerning the
nature and scope of the information it proposes to disclose.

ARTICLE IX

CONFIDENTIAL INFORMATION

     9.1 Confidential Information. In connection with the negotiation of this
Agreement and the consummation of the transactions contemplated hereby, each
party hereto will have access to data and confidential information relating to
the other party. Each party hereto shall treat such data and information as
confidential, preserve the confidentiality thereof and not duplicate or use such
data or information, except in connection with the transactions contemplated
hereby, and in the event of the termination of this Agreement for any reason
whatsoever, each party hereto shall return to the other all documents, work
papers and other material (including all copies thereof) obtained in connection
with the transactions contemplated hereby and will use reasonable efforts,
including instructing its employees who have had access to such information, to
keep confidential and not to use any such data or information; provided,
however, that such obligations shall not apply to any data and information
(i) which at the time of disclosure, is available publicly, (ii) which, after
disclosure, becomes available publicly through no fault of the receiving party,
(iii) which the receiving party knew or to which the receiving party had access
prior to disclosure by the disclosing party, (iv) which is required by law,
regulation or exchange rule, or in connection with legal process, to be
disclosed, (v) which is disclosed by a receiving party to its attorneys or
accountants, who shall respect the above restrictions, or (vi) which is obtained
in connection with any Tax matters and is disclosed in connection with the
filing of Tax returns or claims for refund or in conducting an audit or other
proceeding.

16



--------------------------------------------------------------------------------



 



ARTICLE X

TERMINATION

     10.1 Termination. This Agreement may be terminated at any time before or,
at Closing, by:

          (a) The mutual agreement of the constituent parties;

          (b) Any party if:

               (i) Any provision of this Agreement applicable to a party shall
be materially untrue or fail to be accomplished;

               (ii) Any legal proceeding shall have been instituted or shall be
imminently threatening to delay, restrain or prevent the consummation of this
Agreement; or

               (iii) If by November 9, 2001, the conditions precedents to
Closing are not satisfied or waived.

ARTICLE XI

MISCELLANEOUS

     11.1 Survival of Representations, Warranties and Agreements. All
representations and warranties and statements made by a party to in this
Agreement or in any document or certificate delivered pursuant hereto shall
survive the Closing Date for so long as the applicable statute of limitations
shall remain open. Each of the parties hereto is executing and carrying out the
provisions of this agreement in reliance upon the representations, warranties
and covenants and agreements contained in this agreement or at the closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein.

     11.2 Access to Books and Records. During the course of this transaction
through Closing, each party agrees to make available for inspection all
corporate books, records and assets, and otherwise afford to each other and
their respective representatives, reasonable access to all documentation and
other information concerning the business, financial and legal conditions of
each other for the purpose of conducting a due diligence investigation thereof.
Such due diligence investigation shall be for the purpose of satisfying each
party as to the business, financial and legal condition of each other for the
purpose of determining the desirability of consummating the proposed
transaction. The Parties further agree to keep confidential and not use for
their own benefit, except in accordance with this Agreement any information or
documentation obtained in connection with any such investigation.

     11.3 Further Assurances. If, at any time after the Closing, the parties
shall consider or be advised that any further deeds, assignments or assurances
in law or that any other things are necessary, desirable or proper to complete
the merger in accordance with the terms of this

17



--------------------------------------------------------------------------------



 



agreement or to vest, perfect or confirm, of record or otherwise, the title to
any property or rights of the parties hereto, the Parties agree that their
proper officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the parties are fully authorized to take any and all such
action.

     11.4 Notice. All communications, notices, requests, consents or demands
given or required under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:



  If to the Company:



  BioAqua Systems Inc.
350 E. Las Olas Blvd., Suite 1700
Ft. Lauderdale, FL 33301
Attention: President
Tel: 954-763-1200
Fax: 954-766-7800



  If to the Shareholders:



  c/o Robert Heiss
99 University Place, 8th Floor
New York, NY 10003



  If to New Dragon:



  Suite 1304, 13th Floor
Wing On Centre
Connaught Road Central
Hong Kong
Tel: 852-2815-9892
Fax: 852-2815-9839
Attention: Willie Lai
Email: willie@longfeng.com.hk



  Or such other as New Dragon may notify to the other parties to the Agreement
by not less than five (5) Business Day’s notice.

     11.5 Entire Agreement. This Agreement, the Schedules and any instruments
and agreements to be executed pursuant to this Agreement, sets forth the entire
understanding of the parties hereto with respect to its subject matter, merges
and supersedes all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto. No

18



--------------------------------------------------------------------------------



 



waiver of any provision of this Agreement in any instance shall be deemed to be
a waiver of the same or any other provision in any other instance. Failure of
any party to enforce any provision of this Agreement shall not be construed as a
waiver of its rights under such provision.

     11.6 Successors and Assigns. This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person. This Agreement may not be assigned by
any party hereto except with the prior written consent of the other parties,
which consent shall not be unreasonably withheld.

     11.7 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of California are applicable
to agreements made and fully to be performed in such state, without giving
effect to conflicts of law principles.

     11.8 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

     11.9 Construction. Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement. References
herein to Articles, Sections and Exhibits are to the articles, sections and
exhibits, respectively, of this Agreement. The Disclosure Schedules are hereby
incorporated herein by reference and made a part of this Agreement. As used
herein, the singular includes the plural, and the masculine, feminine and neuter
gender each includes the others where the context so indicates.

     11.10 Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, this Agreement
shall be interpreted and enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable.

     11.11 Costs and Expenses. Except as set forth in Section 6.2(a), each party
hereto shall pay its own costs and expenses hereunder, provided that if the
transactions contemplated herein are not completed because (i) of the failure of
the Company or the Shareholders to satisfy any condition precedent in favor of
the Sellers, then the Company and the Shareholders shall forthwith indemnify and
reimburse the Sellers for their costs and expenses, or (ii) of the failure of
the Sellers to satisfy any condition precedent in favor of the Company, then the
Sellers shall forthwith indemnify and reimburse the Company for its costs and
expenses.

     11.12 Equitable Relief. The parties hereto agree that money damages would
not be a sufficient remedy for any breach or threatened breach of any provision
herein and that, in addition to all other remedies which any party may have,
each party will be entitled to specific performance and injunctive or other
equitable relief as a remedy therefor.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
as of the date first set forth above.

BIO AQUA SYSTEMS INC.

        By:        

--------------------------------------------------------------------------------

Max Rutman

 

NEW DRAGON ASIA FOOD LIMITED

        By:        

--------------------------------------------------------------------------------

 

Shareholders:

   

--------------------------------------------------------------------------------

Max Rutman  

 

FLAGSHIP IMPORT EXPORT LLC

        By:        

--------------------------------------------------------------------------------

 

20



--------------------------------------------------------------------------------



 



EXHIBIT

          Name   Shares to be Issued

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

New Dragon Asia Food Limited
    34,999,469  
Dynasty Gold Limited
    1,627,882  
Orient Financial Services Limited
    1,220,912  
David Mayer
    100,000  
Atlas Pearlman, P.A.
    15,000  
 
   

--------------------------------------------------------------------------------

 
Total
    37,963,263  

21